Napton, J.
This was an information filed before the city recorder by the deputy of the city attorney, and after a conviction of a violation of an ordinance before the recorder and an appeal to the criminal court, the case was dismissed. This point has already been considered and determined in the case of The City of Kansas v. Flanagan, ante, p. 22, and whatever may be the validity of the objection urged in this case that the appeal was decided at the first term and without notice, it is obvious that it would be useless to send the case back to be ultimately dismissed on the same ground on which it was, as is alleged, prematurely dismissed. Judgment affirmed.
Affirmed.